DETAILED ACTION

Acknowledgement


This action is in response to the request for continued examination (RCE) filed on 09/07/2021.

Status of Claims


Claims 1-5, 7-14, and 17-21 have been amended. 
Claims 1-5 and 7-23 are now pending.


Continued Examination Under 37 CFR 1.114


A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.


Response to Arguments

Claim objections are withdrawn in light of amendments.
Applicant's arguments filed on 09/07/2021 regarding the 35 U.S.C. 103 rejection of claims 1-5 and 7-23 have been fully considered. The Applicant argues the following:
  	As per independent claim 1, as amended, the Applicant argues that Nixon nor Ozaki teach the limitation of “using the computing device executing a machine learning engine, identifying a plurality of work task actions recorded within the one or more video frame streams” (pgs. 10-11).
The Examiner agrees that Nixon and Ozaki references alone do not teach the above limitation. However, the combination of Nixon and Ozaki teach the claim limitation as presented in the Final Office action. Nixon teaches a computing device (Fig. 8) and expert system (Fig. 2) that captures image data to identify process data and determines a state of one or more process elements (i.e. work task actions) ([0127] and [0293]). Nixon does not explicitly teach, however, Ozaki teaches using a machine learning device/method to identify work tasks from a video frame. A machine learning device learns a motion of a robot by analyzing a distribution of feature points or workpieces after performing a task [0014]. Pixels in the image captured after the completion of the task is analyzed by neurons (i.e. neural network/machine learning) to identify/recognize the feature points and the objects. The distribution regularities of the feature points and the objects are learned by the neurons and the intention regarding the task is analyzed (Fig. 8 and [0077]). These feature points indicate movement of an object respective to a task. This action is performed by the machine learning device and not by a human. Therefore, the Examiner submits the combination of Nixon’s computing device and 
 	As per independent claim 1, as amended, limitation of “using the computing device and the machine learning engine, characterizing each of the identified plurality of work task actions performed to produce determined characterizations thereof including distribution functions that reflect variations in one or more of the identified plurality of work task actions”, the Applicant argues that nothing in Nixon nor Ozaki discloses determining characterizations including distribution functions that reflect variations in the execution of the work items (pg. 11). 
The Examiner respectfully disagrees. The combination of Nixon and Ozaki references teach the above limitation as presented in the Final Office action. Nixon teaches using the computing device (e.g. UI device 112) and the supervisor engine 106 to store data associated with the execution of a work item (i.e. work task actions performed) and the effects of the execution of the work item such as variations in the performance of the process plant caused by or correlated with the execution of the work item (i.e. characterizations) (Fig. 1 and [0115]). Nixon does not explicitly teach, however, Ozaki teaches using a machine learning engine and distribution calculations (i.e. functions) that reflect variations in one or more of the identified plurality of work task actions. Ozaki teach a machine learning device that learns a motion of a robot by analyzing a distribution of feature points or workpieces after performing a task [0014]. Input data is fed into a machine learning device (Fig. 2) and the device learns distributions of the input data [0035].  Feature points are the points with which the task may be represented [0073]. The 
 	As per independent claim 1, as amended, limitation of “…based on the determined characterizations of performing said plurality of work task actions, automatically determining, using mathematical programming techniques on the distribution functions, work task assignments of the plurality of work tasks at the plurality of stations during the cycles of the plurality of work tasks…”, the Applicant argues that nothing in Nixon, Ozaki or Chandra discloses determining work items using mathematical programming techniques on distribution functions that reflect variations in one or more actions identified from the captured video, audio or vibration data (pgs. 11-12).
The Examiner respectfully disagrees. The combination of Nixon, Ozaki, and Chandra references teach the above limitation.   Nixon teaches based on determined characterization of performing said plurality of actions, automatically 
In conclusion, the 35 U.S.C. 103 rejection of claims 1-5 and 7-23 is maintained based on the reasons presented above.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13-17, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2014/0277593 A1) in view of Ozaki et al. (US 2018/0056520 A1), in further view of Chandra et al. (US 2015/0363741 A1).
As per claim 1 (Currently Amended) Nixon teaches a computer implemented method of automatically determining work task assignments comprising (Nixon e.g. Figs. 1 and 5, A computer-implemented, automated method of assigning tasks to personnel in a process plant [0012]. Automatic generation, assignment, and management of work items is related to operator and/or maintenance personnel activities [0050]. Personnel carrying a UI device 112 equipped with a camera, accelerometers, a 
Nixon teaches receiving one or more sensor streams at a computing device, the one or more sensor streams including one or more video frame streams obtained from one or more video sensors operable to sense progress of a plurality of work tasks at a plurality of stations during cycles of the plurality of work tasks
Nixon in view of Ozaki teach using the computing device executing a machine learning engine, identifying a plurality of work task actions recorded within the one or more video frame streams; 
Nixon teaches using the computing device executing an engine, identifying a plurality of work task actions recorded within the one or more video frame streams (Nixon e.g. Fig. 8, The image capture routine 890 may operate to capture an image via the image sensor or camera 844. The image may be transmitted to a node (e.g. the expert system 104 (i.e. engine), etc.) on the network, where the node may analyze the image to identify process data, such as identify the color and corresponding temperature of the flame [0127]. Detecting a physical phenomena in a process plant may include detecting a visual scene including a flame, a sound, and/or a vibration [0292]. The visual scene, the sound, and vibration are converted into digital data. The digital data is transmitted to an expert system and analyzed to determine a state of one or more process elements. For example, where the detected physical phenomenon is a visual scene of a flame, analyzing the data may include analyzing the colors associated with one or more portions of the flame, analyzing the shape of the flame, and/or analyzing the movement of the flame [0293].)
Nixon does not explicitly teach executing a machine learning engine to identify a plurality of work task actions recorded within the one or more video frame streams.
However, Ozaki teaches executing a machine learning engine to identify a plurality of work task actions recorded within the one or more video frame streams 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nixon’s process control system to include a machine learning engine (e.g. neural network) as taught by Ozaki in order to improve motions of a robot (i.e. actor) engaged in a task and cooperative motions by utilizing various sensor information (Ozaki e.g. [0010]).
Nixon teaches using the computing device to store, in a memory resident data structure of the computing device, the received one or more sensor streams and identities of the plurality of work task actions recorded therein, wherein a respective identity of each of the plurality of work task actions are mapped to the sensor stream; (Nixon e.g. Fig. 1 The big data appliance 102 may collect and store all types of process control data from the process plant 10, including sensor data, control parameters, manually input data (e.g., data collected by personnel as they move around the process plant 10), personnel locations and command inputs, time stamps associated with all of the data, and any other type of data available in the process plant 10 [0062]. The mobile UI devices 112 may capture video, audio, or vibration data as part of a diagnostic procedure or a repair or maintenance procedure, and the mobile UI devices 112 may transmit the captured data back to the supervisor engine 106, which may store the data as associated with the particular work item and may store the data in the big data appliance [0115]. The captured audio may be used to identify the plant asset or diagnose the plant asset. For example, a pump may have an expected sound signature. Data detected by the motion sensor is used to identify a current level of vibration associated with the asset [0128].)
Nixon in view of Ozaki teach using the computing device and the machine learning engine, characterizing each of the identified plurality of work task actions performed to produce determined characterizations Page 5 of 18Appl. No. 16/181,191Reply to Office Action of 10/9/2020thereof including distribution functions that reflect variations in one or more of the identified plurality of work task actions; 
Nixon teaches using the computing device and an engine, characterizing each of the identified plurality of work task actions performed to produce determined characterization thereof (Nixon e.g. Figs. 1 and 3, The supervisor engine 106 may also store data associated with the execution of the work item. In 
Nixon does not explicitly teach using a using the computing device and the machine learning engine, characterizing each of the identified plurality of work task actions performed to produce determined characterizations Page 5 of 18Appl. No. 16/181,191Reply to Office Action of 10/9/2020thereof including distribution functions that reflect variations in one or more of the identified plurality of actions.
However, Ozaki teaches using computing device and a machine learning engine to characterize actions performed including distribution calculations that 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nixon’s process control system to include a machine learning engine (e.g. neural network) and distribution calculation of actions as taught by Ozaki in order to learn distribution regularities of feature points and objects and analyze the intention regarding the task (Ozaki e.g. [0077]).
Nixon in view of Ozaki and Chandra teach based on the determined characterizations of performing said plurality of work task actions, automatically determining, using mathematical programming techniques on the distribution functions, work task assignments of the plurality of work tasks at the plurality of stations during the cycles of the plurality of work tasks; and 
Nixon teaches based on determined characterization of performing said plurality of work task actions, automatically determining work task assignments of the plurality of work tasks at the plurality of stations during the cycles of the plurality of work tasks (Nixon e.g. Figs. 1 and 3, A supervisory engine cooperates with an expert system in a process control environment to automatically generate, assign, track, and manage work items. The supervisor engine determines required skill sets, roles, certifications, and/or credentials associated with a work item, and selects personnel to perform the work item according to a personnel profile specifying a skill set, a role, certifications, and/or credentials associated with the personnel (Abstract). The expert system may analyze information stored in the big data system and to determine that some task should be performed and may, by cooperating with the supervisor system, create a work item, assign the work item to a person, create a checklist of items necessary for the performance of the work item task, walk the assigned person through the performance of the associated task, and track the progress of the task [0050].)

Nixon nor Ozaki explicitly teach automatically determining work assignments, using mathematical programming techniques on the distribution functions.
However, Chandra teaches automatically determining work assignments, using mathematical programming techniques on the distribution functions (Chandra e.g. Chandra teaches systems and methods for task assignment in crowdsourcing [0007]. A crowdsourcing system receives task information, such as details of a task to be posted, a threshold level of accuracy desired, agent payment for completion of the task, total budget for the task, minimum qualifications of an agent allowed to attempt the task, etc. from a requester [0011]. The system may determine a task assignment model (i.e. mathematical technique) to be used for task assignment based on the task information (i.e. characterization of actions) and an agent capability distribution [0012]. The agent capability distribution refers to a distribution function modeling distribution of agent capabilities in the agent pool. Various distribution functions may be available or modeled from capability distribution data 128 [0032]. The agent capability distribution may be known based on past performance of the agents and can be modeled as any of a discrete uniform distribution, continuous uniform distribution, exponential distribution and normal distribution with different mean values and variance values [0015]. The task assignment module 122 can compute expected costs of completing the task to 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nixon in view of Ozaki’s supervisor engine to include using mathematical techniques on the distribution functions of agents/actors to determine task assignments as taught by Chandra in order to efficiently and reliably select recruited crowd (i.e. agent/actor) with desired quality (Chandra e.g. [0063] and [0065]).
Nixon teaches outputting corresponding ones of the work task assignments to human actors by one or more interfaces associated with the human actors for the performance of further cycles of the plurality of work tasks 
As per claim 11 (Currently Amended), Nixon teaches a computer implemented method of determining work task assignments within an automated production line, the method comprising (Nixon e.g. Fig. 5, A computer-implemented, automated method of assigning tasks to personnel in a process plant (i.e. production plant) [0012]. Automatic generation, assignment, and management of work items is related to operator and/or maintenance personnel activities [0050].): 
Nixon teaches receiving one or more sensor streams at a computing device, the one or more sensor streams comprising sensor information obtained from one or more sensors operable to sense progress of a plurality of work tasks performed by a plurality of actors; (Nixon e.g. Figs. 1 and 3, Personnel carrying a UI device 112 (i.e. computing device) equipped with a camera, accelerometers, a microphone, or other equipment may be used to capture and/or record data related to the physical phenomenon [0291]. As a mobile operator or technician performs the target tasks associated with a work item, the supervisor engine 106 and, specifically, a work item tracking module 318 may track the progress of the tasks associated with the work item. The work item tracking module 318 may be operative to communicate with the target equipment (i.e., the equipment that is the subject of the work item), or equipment proximate or communicatively coupled to the target equipment, to verify that one or more of the steps is complete [0113].)
Nixon teaches receiving with the computing device an identity of each of the plurality of actors identified within the sensor stream; (Nixon e.g. Figs. 1 and 9, Personnel carrying a UI device 112 (i.e. computing device) equipped with 
Nixon in view of Ozaki teach using the computing device and a machine learning engine to identify a plurality of work task actions within the one or more sensor streams that are performed by each of the plurality of actors performing the work task;  
Nixon teaches using the computing device and an engine to identify a plurality of work task actions within the one or more sensor streams that are performed by each of the plurality of actors performing the work task (Nixon e.g. As a mobile operator or technician performs the target tasks associated with a work item, the supervisor engine 106 and, specifically, a work item tracking module 318 may track the progress of the tasks associated with the work item [0113]. The supervisor engine 106 may also store data associated with the execution of the work item. In particular, the supervisor engine 106 may store data captured by the mobile UI device(s) 112 associated with execution of the work item, may store data 
Nixon does not explicitly teach that the engine is a machine learning engine.
However, Ozaki teaches using a machine learning engine to identify a plurality of work task actions within one or more sensor streams (Ozaki e.g. Figs. 5 and 6, Ozaki teaches a machine learning device, a robot system, and a machine learning method for learning a motion of a robot engaged in a task performed by a human and a robot in cooperation with each other [0001]. The camera may be provided directly onto the robot or in a surrounding area such as an area above the robot, the force sensor may be provided in a position on at least one of a base part, or a hand part of the robot or a peripheral device, or the tactile sensor may be provided for at least a part of the robot or on a peripheral device [0013]. The task intention recognition unit 51 stores the feature points distributions on the camera images captured before and after the performance of the task [0073]. The machine learning device learns a motion of the robot by analyzing a distribution of feature points or workpieces after the human and the robot have cooperated with each other and performed the task [0014].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nixon’s process control system to include a machine learning engine as taught by Ozaki in order to improve motions of a robot (i.e. actor) engaged in a task and cooperative motions by utilizing various sensor information (Ozaki e.g. [0010]).
Nixon teaches using the computing device to store, in a data structure, the received one or more sensor streams, an identity of each work task action, and an identity of each of the plurality of actors; (Nixon e.g. Personnel carrying a UI device 112 (i.e. computing device) equipped with a camera, accelerometers, a microphone, or other equipment may be used to capture and/or record data related to the physical phenomenon [0291]. The UI device 112b (i.e. computing device) may recognize/identify the user 901 automatically via a unique tag (e.g. in a badge or card with an RFID chip, a NFC device, a barcode, a Bluetooth device, or any other wireless access point) [0146]. As a mobile operator or technician performs the target tasks associated with a work item, the supervisor engine 106 and, specifically, a work item tracking module 318 may track the progress of the tasks associated with the work item [0113]. The supervisor engine 106 may store data captured by the mobile UI device(s) 112 associated with execution of the work item, may store data pertaining to the effects of the execution of the work item on the operation of the process plant (e.g., variations in the performance of the process plant caused by or correlated with the execution of the work item), and the like. For example, the mobile UI devices 112 may capture video, audio, or vibration data as part of a diagnostic procedure or a repair or maintenance procedure, and the mobile UI devices 112 may transmit the captured data back to the supervisor engine 106, which may store the data as associated with the particular work item and may store the data in the big data appliance [0115]. The supervisor engine 106 may also include a set 304 of personnel profiles 306. Each of the personnel profiles 306 contains information related to a particular 
Nixon teaches using the computing device to map respective work task actions performed by each of the plurality of actors to the one or more sensor streams; (See claim 1c for response.)
Nixon in view of Ozaki teach using the computing device and the machine learning engine to characterize the respective work task actions performed by each of the plurality of actors to produce determined Page 8 of 18Appl. No. 16/181,191Reply to Office Action of 10/9/2020characterizations thereof including distribution functions that reflect variations in one or more of the identified plurality of work task actions; (See claim 1d for response.)
 Nixon in view of Ozaki and Chandra teach based on the determined characterizations of the plurality of actors performing the work task action, automatically determining, using mathematical programming techniques on the distribution functions, work task assignments which assigns given actors of said plurality of actors to perform given work task actions of said plurality of work task actions
Nixon teaches outputting corresponding ones of the work task assignments on one or more interfaces associated with human actors for the performance of further work tasks. (See claim 1f for response.)
As per claim 17 (Currently Amended), Nixon teaches a system comprising (Nixon e.g. Fig. 1A process control network 100 [0051].): 
Nixon teaches a processor coupled to a bus; (Nixon e.g. Fig. 1 processor 30 of the controller 11 is communicatively coupled to the network backbone 105 (i.e. bus) [0060].)
Nixon teaches a sensor, in communication with said bus, and operable to sense progress of a plurality of work tasks
Nixon teaches a memory coupled to said bus and comprising instructions that when executed cause the system to implement a method of automatically determining work task assignments, the method comprising (Nixon e.g. Fig. 1A memory 32 within controller 11 implements one or more process control routines and is communicatively coupled to network backbone 105 (i.e. bus) [0060]. The process control system includes a supervisor module 106 that is coupled to the expert system 104 and operable to assign tasks to personnel in the plant [0013].): 
Nixon teaches receiving a sensor stream comprising sensor information obtained from the sensor; (See claim 1a for response.)
Nixon in view of Ozaki teach the processor executing a machine learning engine, to identify a plurality of actions within the sensor stream; (See claim 1b for response.)
Nixon teaches storing, in a memory resident data structure of the memory, the received sensor stream and identities of the plurality of work task actions, wherein respective identities of each of the plurality of work task actions are mapped to the sensor stream; Page 10 of 18Appl. No. 16/181,191 Amdt. Dated 3/9/2021 Reply to Office Action of 10/9/2020(See claim 1c for response.)
Nixon in view of Ozaki teach using the machine learning engine to characterize each of the identified plurality of work task actions performed by a plurality of actors and to produce determined characterizations thereof including distribution functions that reflect variations in one or more of the identified plurality of work task actions; (See claim 1d for response.)
Nixon in view of Ozaki and Chandra teach based on the determined characterizations of the plurality of actors performing the plurality of work task actions, automatically determining, using mathematical programming techniques on the distribution functions,  work task assignments for the plurality of actors; and  (See claim 1e for response.)
Nixon teaches outputting corresponding ones of the work task assignments on one or more interfaces associated with corresponding actors for the performance of further work tasks. (See claim 1f for response.)
As per claims 3 (Currently Amended), Nixon in view of Ozaki and Chandra teach the method of claim 1, Nixon also teaches wherein the determined characterizations further include a skill level of the actor used to perform each of the identified plurality of work task actions. (Nixon e.g. Fig. 3, The supervisor engine determines required skill sets, roles, certifications, and/or credentials associated with a work item, and selects personnel to perform the work item according to a personnel profile specifying a skill set, a role, certifications, and/or credentials associated with the personnel (Abstract).)
As per claims 4 (Currently Amended),  Nixon in view of Ozaki and Chandra teach the method of Claim 1, Nixon also teaches wherein the determined characterizations further include a time required for the actor to perform each of the identified plurality of work task actions. (Nixon e.g. Fig. 4, The work item may optionally specify a deadline for performance of the work item [0089]. Fig. 4 exemplary work item 400 may include a variety of information including a target completion time/date 410 [0105].)
As per claim 5 (Currently Amended) Nixon in view of Ozaki and Chandra teach the method of Claim 1, further comprising: based on the determined characterizations associated with a given actor performing said plurality of work task actions, automatically determining a certification expertise indicating that the given actor is certified to a standard. (Nixon e.g. FIG.3, The supervisor engine 106 may also include a set 304 of personnel profiles 306. Each of the personnel profiles 306 contains information related to a particular operator, maintenance technician, or other plant personnel. The information in a personnel profile 306 may include skill sets, certifications and/or credentials, roles (e.g., operator, maintenance, security, safety), working hours/ schedules, rounding schedules (i.e., routine and/or scheduled routes that personnel take through the plant to record parameter data or visually inspect aspects of the process plant), and/or any other information that may be relevant to the performance of various duties within the process plant [0106].)
As per claim 7 (Currently Amended),  Nixon in view of Ozaki and Chandra teach the method of Claim 1, Nixon also teaches wherein the one or more sensor streams include thermal sensor data, and identifying the plurality of work task actions includes identifying one or more work task actions within the thermal sensor data. (Nixon e.g. Fig. 1, Field devices (i.e. sensors) may include temperature, pressure, level and flow rate sensors [0002]. For example, UI device 112 may identify 
As per claim 8 (Currently Amended),  Nixon in view of Ozaki and Chandra teach the method of Claim 1, Nixon also teaches wherein the one or more sensor streams include force sensor data, and identifying the plurality of actions includes identifying one or more work task actions within the force sensor data. (Nixon e.g. Fig.8, The UI device 803 may also include a motion sensor (e.g. accelerometers 840) used to detect vibration (i.e. actions). The UI device 803 may use the data detected by the motion sensor to identify a current level of vibration associated with the asset and to further diagnose the plant asset [0128].)
As per claim 9 (Currently Amended), Nixon in view of Ozaki and Chandra teach the method of Claim 1, Nixon also teaches wherein the one or more sensor streams include audio sensor data, and identifying the plurality of work task actions includes identifying one or more work task actions within the audio sensor data. (Nixon e.g. Fig. 8, The sound capture routine 892 may be instructions or routines for capturing sound via the microphone 842. The captured sound data may be transmitted to a node on the network 100 for analysis [0127]. The captured audio may be used to identify the plant asset or diagnose the plant asset. For example, a pump may have an expected sound signature [0128]. For example, captured audio associate with a furnace can be transmitted to the expert system. The expert system, may compare the audio to a sound signature associated with the furnace to determine if the furnace is operating normally. The analysis routine may also compare the captured audio to audio associated with known problems [0087].  )
As per claim 10 (Currently Amended), Nixon in view of Ozaki and Chandra teach the method of Claim 1, Nixon also teaches wherein the one or more sensor streams include light sensor data, and identifying the plurality of work task actions includes identifying one or more work task actions within the light sensor data
As per claim 13 (Currently Amended), Nixon in view of Ozaki and Chandra teach the method of Claim 11, Nixon also teaches wherein the determined characterizations further include a skill level of each of the plurality of actors used to perform the work task action. (Nixon e.g. Fig. 3, The supervisor engine determines required skill sets, roles, certifications, and/or credentials associated with a work item, and selects personnel to perform the work item according to a personnel profile specifying a skill set, a role, certifications, and/or credentials associated with the personnel (Abstract).)
As per claim 14 (Currently Amended), Nixon in view of Ozaki and Chandra teach the method of Claim 11, Nixon also teaches wherein the determined characterizations further include a time required for each of the plurality of actors to perform the work task action. (Nixon e.g. Fig. 4, The work item may optionally specify a deadline for performance of the work item [0089]. Fig. 4 exemplary work item 400 may include a variety of information including a target completion time/date 410 [0105].)
As per claim 15 (Previously Presented) Nixon in view of Ozaki and Chandra teach the method of Claim 11, Nixon also teaches further comprising: using the determined characterizations to determine when one or more of the plurality of actors are certified to a standard. (Nixon e.g. FIG.3, The supervisor engine 106 may also include a set 304 of personnel profiles 306. Each of the personnel profiles 306 contains information related to a particular operator, maintenance technician, or other plant personnel. The information in a personnel profile 306 may include skill sets, certifications and/or credentials, roles (e.g., operator, maintenance, security, safety), working hours/ schedules, rounding schedules (i.e., routine and/or scheduled routes that 
As per claim 16 (Previously Presented), Nixon in view of Ozaki and Chandra teach the method of Claim 11, Nixon also teaches wherein the one or more sensor streams  include one or more of: video frames, thermal sensor data, force sensor data, audio sensor data, and light sensor data. (Nixon e.g. Personnel carrying a UI device 112 equipped with a camera, accelerometers, a microphone, or other equipment may be used to capture and/or record data related to the physical phenomenon [0291].)
As per claim 19 (Currently Amended), Nixon in view of Ozaki and Chandra teach the system of Claim 17, Nixon also teaches wherein the determined characterizations further includes a skill level of one or more actors used to perform one or more of the identified plurality of work task actions. (Nixon e.g. Fig. 3, The supervisor engine determines required skill sets, roles, certifications, and/or credentials associated with a work item, and selects personnel to perform the work item according to a personnel profile specifying a skill set, a role, certifications, and/or credentials associated with the personnel (Abstract).)
As per claim 20 (Currently Amended), Nixon in view of Ozaki and Chandra teach the system of Claim 17, Nixon also teaches wherein the determined characterizations further includes a time required for the one or more actors to perform one or more of the identified plurality of work task actions. (Nixon e.g. Fig. 4, The work item may optionally specify a deadline for performance of the work item 
As per claim 21 (Currently Amended) Nixon in view of Ozaki and Chandra teach the system of Claim 17, Nixon also teaches wherein the method further comprises: based on the determined characterizations of the plurality of actors performing said plurality of work task actions, automatically determining a certification expertise indicating that one or more of the plurality of actors are certified to a standard. (Nixon e.g. FIG.3, The supervisor engine 106 may also include a set 304 of personnel profiles 306. Each of the personnel profiles 306 contains information related to a particular operator, maintenance technician, or other plant personnel. The information in a personnel profile 306 may include skill sets, certifications and/or credentials, roles (e.g., operator, maintenance, security, safety), working hours/ schedules, rounding schedules (i.e., routine and/or scheduled routes that personnel take through the plant to record parameter data or visually inspect aspects of the process plant), and/or any other information that may be relevant to the performance of various duties within the process plant [0106].)
As per claim 22 (Original) Nixon in view of Ozaki and Chandra teach the system of Claim 17, Nixon also teaches wherein the sensor stream comprises one of: video frames, thermal sensor data, force sensor data, audio sensor data, and light sensor data
As per claim 23 (Previously Presented), Nixon in view of Ozaki and Chandra teach the method of Claim 1, Nixon does not teach, however, Ozaki teaches further comprising controlling one or more robot actors according to other corresponding ones of the work task assignments for the performance of further cycles of the plurality of work tasks. (Ozaki e.g. Figs. 1 and 6, Ozaki teaches a machine learning device, a robot system, and a machine learning method for learning a motion of a robot engaged in a task performed by a human and a robot in cooperation with each other [0001]. The robot system includes a robot control unit 30 and a machine learning device 2 [0027]. The output of the machine learning device 2 is inputted to the robot control unit 30 to control the cooperative robot 3 and, for example, used for controlling the cooperative robot 3 in later performances according to the acquired intention regarding the task [0081].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nixon’s process control system to include one or more robot actors as taught by Ozaki in order to improve the performance of a task (Ozaki e.g. [0082]).
Claims 2, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al. (US 2014/0277593 A1) in view of Ozaki et al. (US 2018/0056520 A1), in further view of Chandra et al. (US 2015/0363741 A1), and in further view of Elhawary et al. (US 2017/0245806 A1).
As per claim 2 (Currently Amended), Nixon in view of Ozaki and Chandra teach the method of Claim 1, Nixon in view of Ozaki and Chandra do not explicitly teach, however, Elhawary teaches wherein the determined characterizations further include ergonomics of the actor used to perform each of the identified plurality of work task actions. (Elhawary e.g. Figs. 1 and 2A, Elhawary teaches a computer-based method for identifying risk during lifting activities, wherein a computing device receives a first signal from a wearable device indicative of physical characteristics of the device over time [0015]. For example, movement of the user’s hip may be detected by an accelerometer, a gyroscope, and an altimeter. Measurements of a user’s back can be inferred from movement of the user’s hip detected by a wearable device [0017]. The method further comprises identifying the expected physical activities based on the identity of the user or a location or altitude of the user [0033]. While the method is described with respect to a lifting task, it will be understood that the task may be any number of physical tasks, such as a known sequence of motions for assembling a device or a specific task such as rebar assembly within the construction industry [0081]. The sensor device 190, together with the activity detection methods described, may provide additional insight into the productivity of workers and / or facility design [0134].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Nixon in view of Ozaki and Chandra’s process control system to include sensor information corresponding to ergonomics of an actor as taught by Elhawary in order to monitor workplace safety and productivity and generate recommendations to improve such safety and productivity (Elhawary e.g. [0002]).
As per claim 12 (Currently Amended) Nixon in view of Ozaki and Chandra teach the method of Claim 11, Nixon in view of Ozaki and Chandra do not explicitly teach, however, Elhawary teaches wherein the determined characterizations further include ergonomics of each of the plurality of actors used to perform the work task action. (See claim 2 above for response.)
As per claim 18 (Currently Amended), Nixon in view of Ozaki and Chandra teach the system of Claim 17, Nixon in view of Ozaki and Chandra do not explicitly teach, however, Elhawary teaches wherein the determined characterizations further include ergonomics of one or more actors used to perform one or more of the identified plurality of work task actions. (See claim 2 above for response.)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605. The examiner can normally be reached M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624